Order denying plaintiff’s motion to set aside the verdict of the jury reversed upon the law and the facts, and a new trial granted, with costs to abide the event. We are of opinion that .upon the evidence of the plaintiff, the defendant introducing no evidence, defendant was negligent in permitting this curb pipe to remain in the sidewalk as he did, and in view of the fact that it was the protruding pipe which caused plaintiff to fall, and her consequent injury, the verdict was against the weight of the evidence. Kelly, P. J., Rich, Manning, Young and Lazansky, JJ., concur.